    Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

REED AUTO OF OVERLAND          )
PARK, LLC, d/b/a Reed Jeep     )
Chrysler Dodge Ram; and REED   )
AUTOMOTIVE GROUP, INC.,        )
                               )
            Plaintiffs,        )
      vs.                      )             Case No. 19-02510-JWB-KGG
                               )
LANDERS MCLARTY OLATHE )
KS, LLC, d/b/a Olathe Dodge    )
Chrysler Jeep Ram,             )
                               )
            Defendant.         )
_______________________________)

             ORDER ON MOTION TO COMPEL DISCOVERY

      Now before the Court is Plaintiffs’ Motion to Compel Discovery. (Doc. 43.)

Having reviewed the submissions of the parties, Plaintiffs’ motion is GRANTED

in part and DENIED in part as more fully set forth herein.

                                 BACKGROUND

      This case arises from an alleged breach of a 2007 settlement agreement and

release. Plaintiffs seek enforcement of the agreement, under which, according to

Plaintiffs, Defendant “promised not to protest the relocation of any other Chrysler

dealerships in or around Overland Park, Kansas.” (Doc. 1, at ¶ 1.) Plaintiffs allege

that Defendant knew it was prohibited from doing this “but hoping that Plaintiffs
                                         1
     Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 2 of 14




would not discover the written agreement’s existence, [Defendant] violated its

obligations under that agreement by protesting [Plaintiffs’] pending relocation.”

(Id.) Plaintiffs contend that Defendant failed to disclose the agreement during the

protest process, but Plaintiffs ultimately learned about it from a third party. (Doc.

43, at 2.) Although Defendant dismissed the protest in response to Plaintiffs’

demands, Plaintiffs contend Defendant refused to compensate Plaintiffs for

damages resulting from the protest. (Doc. 1, at ¶ 1.) Plaintiffs initiated this action

to recover their attorneys’ fees and costs they incurred while litigating against

Defendant’s administrative protest. (Doc. 43, at 3.)

      Plaintiffs contend that facts relating to Defendant’s administrative protest are

“critical discovery issues in this case, and what it and its agents knew of the

restrictions and obligations imposed on it by the Settlement Agreement.” (Id.)

Consequently, Plaintiffs asked Defendant to produce documents relating to the

Agreement’s formation and documents relating to the Defendant’s conduct in

filing, litigating, and dismissing the administrative protest. (Id.) Plaintiffs claim

that Defendant responded to the requests by “objecting liberally and conditionally

‘to the extent’ that each request was purportedly objectionable.” (Id.) Defendant

then agreed to produce documents, but according to Plaintiffs, never did. (Id.)

      On May 4, 2020, Defendant emailed Plaintiffs a Dropbox link stating that it

contains all their documents being produced in this matter. (Id at 3-4.) Plaintiffs


                                           2
     Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 3 of 14




found the production to be deficient and requested defense counsel either certify

Defendant has no additional communications responsive to Plaintiffs’ requests or

to produce a privilege log showing any such communications. (Id., at 4.)

Plaintiffs claim Defendant ignored this request. (Id.)

                                    ANALYSIS


I.    Legal Standard for Discovery and Motions to Compel.

      Fed.R.Civ.P. 26(b) states that

             [p]arties may obtain discovery regarding any
             nonprivileged matter that is relevant to any party’s claim
             or defense and proportional to the needs of the case,
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties’ relative
             access to relevant information, the parties’ resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.
As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018). Within this

context, the Court will address the discovery requests at issue.

      The scope of discovery is broad, but not unlimited. That stated, “[u]nless a

discovery request is facially objectionable, the party resisting discovery has the

burden to support its objections.” Ezfauxdecor, LLC v. Smith, No. 15-9140-CM-

                                          3
      Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 4 of 14




KGG, 2017 WL 2721489, at *2 (D. Kan. June 23, 2017) (citing Sonnino v.

University of Kansas Hosp. Authority, 221 F.R.D. 661, n.36 (D. Kan. 2004)

(citation omitted)). Further, Fed.R.Civ.P. 34 allows a party to secure discovery

through document requests and a party responding to a Rule 34 request has “a duty

to produce all responsive documents in their possession, custody, or control.”

Starlight Intern, Inc. v. Herlihy, 186 F.R.D. 626, 643 (D. Kan. 1999).

II.    Conditional Responses and Unsupported Objections.

       A.    Requests Nos. 1-16.

       Plaintiffs served 17 document requests on Defendant relating to topics such

as documents identified in response to interrogatories, documents relating to the

underlying agreement, the market for relevant vehicles, sales volume, and

documents supporting affirmative defenses. (See generally Doc. 43-1.) In

response to Requests Nos. 1-16, Defendant objected, at least in part, “to the extent”

the requests sought “documents and/or information protected by the attorney/client

privilege, work product privilege or other applicable privilege, and constitutes or

discloses the mental impressions, conclusions, opinions or legal theories of the

attorney for the Defendant.”1 (See generally, id.) Defendant then stated that

“subject to” these objections, it is or has produced responsive documents.


1
  In response to Request No. 17, which sought documents supporting denials or qualified
admissions to requests for admissions, Defendant objected that the request was vague and
ambiguous. (Doc. 43-1, at 11.) This Request will be addressed separately herein.
                                           4
     Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 5 of 14




      This Court has consistently found that such conditional responses are

improper.

             Conditional responses ‘occur when ‘a party asserts
             objections, but then provides a response ‘subject to’ or
             ‘without waiving’ the stated objections.’ ’ Westlake v.
             BMO Harris Bank N.A., No. 13-2300-CM-KGG, 2014
             WL 1012669, *3 (D.Kan. March 17, 2014) (citing Sprint
             Comm’n Co., L.P. v. Comcast Cable Comm'n, LLC,
             Nos. 11-2684-JWL, 11-2685-JWL, 11-2686-JWL, 2014
             WL 54544, *2, 3 (D.Kan. Feb. 11, 2014). See also,
             Everlast World's Boxing Headquarters Co. V. Ringside,
             Inc., No. 13-2150-CM-KGG, 2014 WL 2815515, at *3
             (D.Kan. June 23, 2014). This Court reiterates its
             agreement with the Sprint decision that found such
             conditional responses to be ‘invalid,’ ‘unsustainable,’ and
             to ‘violate common sense.’ 2014 WL 54544, *2, 3.

EEOC v. BNSF Ry. Co., No. 12-2634-JWL-KGG, 2015 WL 161192, n. 1 (D.Kan.

Jan. 13, 2015). Responses using the “to the extent” qualifier are equally “improper

and confusing [in] nature … .” Benney v. Midwest Health, Inc., No. 17-2548-

HLT-KGG, 2019 WL 3066425, at *15 (D. Kan. July 12, 2019) (citation omitted).

Such responses allow the party seeking discovery “no way of knowing whether no

responsive document exist or whether responsive documents exist but are being

withheld subject to the objection.” (Id. (citation omitted).)

      Simply stated, Plaintiffs’ requests are not facially objectionable and

Defendant’s boilerplate objections are unsupported and clearly improper. Also

improper are Defendant’s conditional responses. The objections and conditional

responses are hereby stricken. Defendant is ordered to provide supplemental
                                          5
     Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 6 of 14




responses to these discovery requests without objection within thirty (30) days of

the date of this Order.

      B.     Requests Nos. 5 and 11.

      In addition to these boilerplate attorney/client privilege objections, in

response to Requests Nos. 5 and 11, Defendant raised additional objections as to

relevance, not reasonably calculated to lead to the discovery of admissible

evidence,2 exceeding the scope of the Federal Rules, and seeking confidential

information. (Doc. 43-1, at 4-5, 7-8.) Defendant again qualified its objections “to

the extent” the discovery requests were objectionable. (Id.) Defendant provided

no factual support or explanation as to why or how the requests are irrelevant or

beyond the scope of the Federal Rules. These boilerplate and conditional

objections clearly fail to meet its burden in opposing the discovery requests.

Waters v. Union Pac. RR Co., No. 15-1287-EFM-KGG, 2016 WL 3405173, at *1

(D. Kan. June 21, 2016) (holding that once a party filing a motion to compel has

established the “low burden of relevance ..., the legal burden regarding the defense

of a motion to compel resides with the party opposing the discovery request”)



2
 The Court instructs Defendant that the Federal Rules of Civil Procedure abandoned the
“not reasonably calculated standard” in exchange for the “proportional to the needs of the
case” standard five years ago with the 2015 amendments to Rule 26(b). Mayhew v.
AngMar Medical Holdings, Inc., No. 18-2365-JWL-KGG, 2019 WL 5535243, at n.1,
n.2 (D. Kan. Oct. 25, 2019) (citing Fed.R.Civ.P. 26(b)). See also Frick v. Henry
Industries, Inc., 13-2490-JTM-GEB, 2016 WL 6966971, at *5 (D. Kan. Nov. 29, 2016).
                                            6
     Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 7 of 14




(citing Swackhammer v. Sprint Corp. PCS, 225 F.R.D. 658, 661, 662, 666 (D.

Kan. 2004) (stating that the party resisting a discovery request bears the burden to

support the objections)). See also Benney, 2019 WL 3066425, at *10, *15

(citation omitted) (holding that qualified responses terms such as “to the extent”

and “subject to” are “improper and confusing [in] nature, leaving the party seeking

discovery “no way of knowing whether no responsive document exist or whether

responsive documents exist but are being withheld subject to the objection.”).

      Further, the production of private or confidential information is not, in and

of itself, a valid reason to withhold discovery as the production could governed by

a protective order. High Point SARL v. Sprint Nextel Corp., No. 09-2269-CM-

DJW, 2011 WL 4008009, at *2 (D. Kan. Sept. 9, 2011). “‘A concern for

protecting confidentiality does not equate to privilege.’” Id. (citation omitted). As

such, the Court overrules these objections and GRANTS Plaintiffs’ motion as to

Requests Nos. 5 and 11.

      C.     Request No. 17.

      This request seeks documents supporting any response by Defendant to

Plaintiffs’ First Requests for Admission that was other than an unqualified

admission. (Doc. 43-1, at 11.) Defendant objected that the request was vague and

ambiguous without providing any explanation as to how the request was vague or

ambiguous. (Id.) Again, unsupported conditional and/or boilerplate objections


                                          7
       Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 8 of 14




such as these are improper. Everlast World’s Boxing Hdqtrs. v. Ringside, Inc.,

No. 13-2150-CM-KGG, 2014 WL 2815515, at *7, *8, *9 (D. Kan. June 23, 2014)

(holding that where a responding party has made no attempt to establish vagueness

or irrelevance of the objected-to discovery request, such unsupported, boilerplate

objections are to be overruled). See also Benney, 2019 WL 3066425, at *10, *15

(citation omitted). The Court overrules the same.

        After stating these objections, Defendant responds that “[s]ubject to and

without waiving the foregoing objections, see those documents that have been

produced that are responsive to this request.” (Id.) For the reasons discussed

above, the Court again strikes this conditional response. Defendant is ordered to

provide supplemental responses to these discovery requests without objection

within thirty (30) days of the date of this Order.

III.    Sufficiency of Production.

        Plaintiffs complain that Defendant’s document production was insufficient.

(Doc. 43, at 7.) According to Plaintiffs, the “production contained only documents

[Defendant] produced during its improper administrative protest and a handful of

email chains from Kevin Lawyer, Olathe Dodge’s general manager.” (Id.)

Plaintiffs acknowledge that defense represented that the production “‘contains all

our documents being produced in this matter.’” (Id., citing Doc. 43-2, at 8.)




                                           8
     Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 9 of 14




Plaintiffs argue, however, that “[p]roducing so few documents from only a single

custodian suggests that [Defendant] made no search for documents other than

to ask Mr. Lawyer to provide whatever emails he thought were relevant.” (Id.)

Plaintiffs contend that “[t]his is plainly insufficient to satisfy its obligations under

Rule 34.” (Id.; see also Doc. 56, at 2-3.)

      Defendant responds that it conducted a reasonable search for documents in

compliance with the Federal Rules of Civil Procedure. (Doc. 50, at 4.) According

to Defendant,

             [t]his search was not merely limited to a search by asking
             only one person to produce his emails. Rather, it was an
             extensive word based search conducted by the IT
             department of the entire system with the following search
             words: ‘Overland Park Jeep,” ‘Overland Park Venture,’
             ‘Reed Auto,’ ‘Protest,’ ‘Relocation,’ ‘Randy Reed,’
             ‘Reed Jeep,’ ‘Matt Williams,’ ‘Mike Siegel,’
             ‘DaimlerChrysler,’ and ‘FCA.’ Moreover, the search
             conducted by Defendant … was not limited in time.
             Aside from the documents that were withheld based upon
             an asserted privilege, Defendant LM has produced near
             2,000 pages of documents that were obtained as a result
             of its extensive search. Moreover, the Defendant’s
             search encompassed devices that were captured on the
             RACK space system, which provides cloud-based e-mail
             management for security, archiving, and continuity and
             has done so since 2012. Aside from hard copies of
             documents, which have been produced, Defendant LM
             has not been able to locate any electronic based
             documents prior to 2012.
                     In its Motion, the Plaintiffs do not point to any
             specific document that has not been produced, but rather
             they only argue that the search conducted by Defendant
             … was not extensive enough.
                                             9
      Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 10 of 14




(Id., at 4-5.)

       The Court finds that Plaintiffs have failed to support their claim that

Defendant has made an incomplete search for documents. Defendant contends it

conducted a thorough search and could not locate any additional responsive

documents. (Doc. 50, at 4-5.) This Court has long held, and common sense

dictates, that a party cannot be ordered to produce documents that do not exist.

Nyanjom v. Hawker Beechcraft, Inc., No. 12-1461-JAR-KGG, 2014 WL 667885,

at *4 (D. Kan. Feb. 20, 2014). Plaintiffs have offered no supporting evidence that

other such documents do in fact exist and the Court will not rely on Plaintiffs’

conclusory statements and assumptions for such a finding. (See generally Docs. 43

and 56.) If additional evidence of this is discovered, the Court may allow the claim

to be renewed.3

IV.    Claims of Privilege and Corresponding Privilege Log.

       Plaintiffs next raise concerns about Defendant’s reliance on attorney-client

privilege. (Doc. 43, at 8.) The Court agrees with Plaintiffs’ argument that “the

3
  The Court notes Plaintiffs’ reference to a letter from counsel for FCA US LLC, which
began with the phrase “[a]s you know from our previous communications…” (Doc. 56-
1, at 2.) The fact that the parties to this correspondence had previously communicated
does not, in the Court’s opinion, establish that responsive documents exist or are being
withheld. The Court also fails to see the relevance of an email Plaintiffs rely on
regarding charity events in Texas and Kansas. (Doc. 56-2.) Also, a reference to a text
message in an e-mail from Mr. Lawyer regarding unspecified property also does not
indicate the information was relevant to this case or the categories of documents
requested. (Doc. 56-3, at 2.)
                                           10
    Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 11 of 14




privilege ‘is not absolute.’” (Id., citing In re Grand Jury Subpoena to Kansas

City Bd. of Pub. Utilities, 246 F.R.D. 673, 681 (D. Kan. 2007).)

      The Court also agrees with Plaintiffs’ statement that “‘[a]mong other

exceptions, the attorney-client privilege does not apply where the client consults an

attorney to further a crime or fraud.’” (Doc. 43, at 8.) That stated, Plaintiffs have

not established that any of Defendant’s claims of attorney-client privilege are

negated by the crime-fraud exception. To the contrary, this single, off-hand

reference to the crime-fraud exception is the only mention of the exception in

Plaintiffs’ motion. (See generally Doc. 43.) In other words, Plaintiffs have made

no effort in their motion to link Defendant’s actions and communications with its

counsel to a criminal or fraudulent act.4

      Plaintiffs do, however, contend that Defendant may be withholding

documents as privileged, but Defendant “has made no attempt to satisfy its burden

in asserting privilege.” (Id., at 10.) A party withholding documents on the

grounds of privilege must expressly make the claim of privilege, usually in the


4
  The Court acknowledges that Plaintiffs make more of an attempt to discuss this issue in
their reply brief. (See Doc. 56, at 6-7.) Unfortunately, by not making these arguments in
their opening brief, Plaintiffs have waived the arguments. “The general rule in this
circuit is that a party waives issues and arguments raised for the first time in a reply
brief.” Reedy v. Werholtz, 660 F.3d 1270, 1274 (10th Cir. 2011) (quotations and citation
omitted); see also Clark v. City of Shawnee, Kansas, 2017 WL 698499, at *1 (D. Kan.
2017) (applying Reedy to district courts). Further, Defendant does not reference the
concept of the crime-fraud exception in its brief in opposition. (Doc. 50.) Thus, these
new arguments contained in the reply brief were not necessitated by new arguments
raised by Defendant.
                                            11
    Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 12 of 14




form of a privilege log. Sprint Commc'ns Co., L.P. v. Vonage Holdings Corp.,

05-2433-JWL-DJW, 2007 WL 1347754 (D.Kan. May 8, 2007) (citing

Fed.R.Civ.P. 26(b)(5)).

      Plaintiffs request that this Court require Defendant “to produce

communications with counsel or, at minimum, produce a privilege log containing

information sufficient ‘to enable the court to determine whether each element’ of

privilege is satisfied.” (Doc. 43, at 10.) At the time Plaintiffs filed their motion,

Defendant had yet to provide a privilege log but subsequently did so. (Doc. 50, at

n.3.) Defendant responds that the log it subsequently produced adequately

describes the nature of the documents withheld, enabling Plaintiffs to determine if

the elements of the privilege have indeed been satisfied. (Doc. 50, at 10,

referencing Doc. 50-1.)

      The application of the attorney-client privilege in this District was recently

summarized by Magistrate Judge O’Hara in the case of In re Syngenta Ag Mir 162

Corn Litigation:

             Fed. R. Civ. P. 26(b)(1) limits discovery to
             ‘nonprivileged matters.’ Because this litigation arises out
             of a federal statutory scheme, federal law governs the
             application of the attorney-client privilege. Under
             federal common law, the essential elements of the
             attorney-client privilege are: (1) where legal advice of
             any kind is sought (2) from a professional legal advisor
             in his capacity as such, (3) the communications relating
             to that purpose, (4) made in confidence (5) by the client,
             (6) are at his instance permanently protected (7) from
                                           12
    Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 13 of 14




              disclosure by himself or by the legal advisor, (8) except if
              the protection is waived. Although this description
              suggests that the privilege only operates to protect the
              client’s communications to a lawyer, the Tenth Circuit
              recognizes that a lawyer’s communication to a client is
              also protected if it is ‘related to the rendition of legal
              services and advice.’ The party asserting the privilege
              bears the burden of establishing that the elements are
              met.

No. 14-2591-JWL, 2017 WL 386835, at *4 (D. Kan. Jan. 27, 2017) (internal

citations omitted).

       Defendant points out that its privilege log contains the following categories

of information, making it “sufficient to describe the nature of the said documents”

and establish the applicability of the privilege: 1) document number; 2) date of

document; 3) document type; 4) author of document; 5) recipients; 6) persons with

access; 7) number of pages; 8) subject matter; 9) title; 10) category of privilege;

11) and attachments. (Doc. 50, at 10; Doc. 50-1.) Defendant argues that

              b]ased upon the information contained in the Privilege
              Log, [it] has substantiated its objections in this matter, in
              that the communications and documents are protected by
              an attorney/client privilege and/or constitute work
              product. Specifically, legal advice was sought and
              provided, from a professional legal advisor, the
              communication relate to such purpose, were made in
              confidence, by the attorney or client, and are protected
              from disclosure.

(Id., at 10-11.)




                                           13
    Case 2:19-cv-02510-JWB-KGG Document 61 Filed 08/31/20 Page 14 of 14




      The Court finds that Defendant’s privilege log is sufficient except to the

extent the Plaintiffs cannot tell the roles of the non-lawyer authors, recipients,

and/or persons with access to determine whether they are within the privilege.

(See Doc. 50-1, columns 4-6.) Plaintiffs’ motion is GRANTED in part and

Defendant is instructed to supplement the log by clarifying the identity and role of

all named senders, recipients, and individuals with access. Defendant is instructed

by the Court to submit the supplemental privilege log detailing all of this additional

information to Plaintiff within two weeks of the filing of this order.



      IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Compel (Doc.

43) is GRANTED in part and DENIED in part as more fully set forth herein.

      IT IS SO ORDERED.

      Dated this 31st day of August, 2020, at Wichita, Kansas.


                                  S/ KENNETH G. GALE
                                 HON. KENNETH G. GALE
                                 U.S. MAGISTRATE JUDGE




                                          14
